Citation Nr: 0617418	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  05-06 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left knee 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which determined that new and material 
evidence had not been received to reopen a claim of service 
connection for a left knee disability. 

In April 2005, the Board remanded the matter to afford the 
veteran the opportunity to appear at a hearing, as he had 
requested.  A hearing was held at the RO in April 2006 before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  After the hearing, the Board 
received additional evidence in support of the claim, along 
with a written waiver of initial RO consideration.  See 38 
C.F.R. § 20.1304 (2005).

In May 2006, the Board advanced this case on the docket, 
based on the veteran's advanced age.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  The RO denied an original claim of entitlement to service 
connection for a left knee disability in a final rating 
decision dated in August 1954; the veteran was notified of 
this decision in September 1954 letter, but he did not 
appeal.  

2.  In an October 1980 rating decision, the RO denied the 
veteran's application to reopen his claim of service 
connection for a left knee disability; the veteran was 
notified of this decision in an October 1980 letter, but he 
did not appeal.  

3.  Evidence submitted since the last final rating decision 
in October 1980 is either duplicative or cumulative of 
evidence previously submitted to agency decision makers, and 
does not relate, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim of service 
connection for a left knee disability.  


CONCLUSIONS OF LAW

1.  The October 1980 rating decision denying service 
connection for a left knee disability is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  Evidence received since the October 1980 rating decision 
denying service connection for a left knee disability is not 
new and material, and the veteran's claim of entitlement to 
service connection for a left knee disability has not been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2005).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court held that in the context of a claim to 
reopen, VA must look at the bases for the denial in the prior 
decision and respond with a VCAA notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.

In this case, the veteran's May 1953 original claim of 
service connection for a left knee disability was denied by 
the RO in an unappealed August 1954 rating decision.  In that 
decision, the RO determined that the evidence then of record 
did not show a left knee disability in service or currently.  
The veteran filed an application to reopen his claim of 
service connection for a left knee disability in July 1980.  
That application was denied by the RO in an October 1980 
rating decision on the grounds that new and material evidence 
had not been submitted.  Although the record then contained 
evidence of treatment for a current left knee disability, the 
RO noted that the record still lacked evidence that such 
disability had been incurred during service.  

The veteran filed his most recent application to reopen his 
claim of service connection for a left knee disability in 
December 2003.  Upon receipt of his claim, in a January 2004 
letter, the RO notified the veteran that his claim of service 
connection for a left knee disability had been previously 
denied and that new and material evidence was required in 
order to reopen the claim.  The RO advised the veteran of the 
definition of new and material evidence and further explained 
that new and material evidence in his case would be evidence 
showing that his claimed condition was incurred in or 
aggravated by his active service.  Given the facts of this 
case, the Board finds that the RO's June 2000 letter is 
sufficient to satisfy the notice requirements delineated by 
the Court in Kent.  

The Board finds that the letter further satisfied the notice 
requirements set forth at 38 U.S.C.A. § 5103, in that it 
advised the veteran of the information and evidence needed to 
substantiate his claim, including what part of the evidence 
he was to provide, and what part VA would seek to obtain on 
his behalf.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  

The Board acknowledges that the January 2004 letter does not 
specifically satisfy all of the notice requirements of 
section 5103(a), including the additional requirements 
delineated by the Court in Dingess/Hartman.  Nonetheless, the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies have resulted in prejudice.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No 05-7157 (Fed. Cir. April 5, 2006) (holding 
that due process concerns with respect to VCAA notice must be 
pled with specificity).  

Specifically, given the evidence of record, and in light of 
the Board's decision that new and material evidence has not 
been submitted, the Board finds that any failure to notify 
the veteran of each Dingess/Hartmann element is harmless 
error.  In other words, "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).  For 
these reasons, the Board finds that no further notification 
action is necessary in this case.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
In this case, the veteran's available service medical records 
are on file, as are all available post-service medical 
records identified by the veteran.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2005).

With respect to a VA medical opinion, the Board finds that 
such is not necessary in this case.  As set forth below, the 
objective evidence of record does not establish that the 
veteran sustained a chronic left knee disability in service.  
In any event, under 38 C.F.R. § 3.159(c)(4)(iii), VA will 
obtain a medical opinion only if new and material evidence is 
already presented or secured.  Given the conclusion reached 
below, a medical opinion is not necessary in this case.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  Neither the 
veteran nor his representative has argued otherwise.  

Background

The veteran's service medical records include a February 1952 
hospital report showing that he was treated at Percy Jones 
Army Hospital after he sustained injuries in an automobile 
accident.  The diagnosis was superficial wounds, left lower 
face.  No complaints or findings pertaining to the left knee 
were recorded.  The record reflects extensive efforts by the 
RO to obtain any additional records of treatment following 
this automobile accident, but these efforts were 
unsuccessful.  

The RO was able to obtain a copy of the accident report from 
local law enforcement authorities, which showed that in 
December 1951, the veteran was a passenger in a car which was 
involved in an automobile accident.  The report noted that 
the veteran had sustained lacerations to the left side of his 
face in the accident for which he was treated at Percy Jones 
Army Hospital; the report is negative for notations of a left 
knee injury.  

Also obtained by the RO was a report from an insurance 
company noting that they had had the veteran examined by a 
physician in May 1952, who advised that the veteran had 
sustained scars on the left jaw and cheek, which were well-
healed and could be repaired with plastic surgery.  No 
mention was made of a left knee disability or injury.  

At the veteran's March 1953 military separation medical 
examination, his lower extremities, including strength and 
range of motion, were normal.  

In May 1953, the veteran submitted an application for VA 
compensation benefits, seeking service connection for several 
disabilities, including a left knee disability.  He indicated 
that he had been involved in an automobile accident in 
service in which he was thrown through the windshield, 
sustaining several injuries, including a left knee injury.  

In support of his claim, the veteran submitted a statement 
from an individual who had been in the automobile with the 
veteran at the time of the December 1951 accident.  He 
indicated that he knew the veteran received injuries to his 
face and some teeth.  The individual made no reference to any 
knee injury.

The veteran underwent VA medical examination in September 
1953, at which he reported that he had sustained various 
injuries in a December 1951 automobile accident in service, 
including a left knee injury.  Examination showed normal 
range of motion of the left knee, with no swelling, pain or 
crepitus.  An X-ray study of the left knee was normal.  The 
examiner indicated that a disease of the left knee had not 
been found on examination.

In an August 1954 rating decision, the RO denied service 
connection for a left knee disability, finding that the 
record was negative for any evidence of a left knee 
disability.  The veteran was notified of this decision and 
his appellate rights in a September 1954 letter, but he did 
not appeal.  

In October 1980, the veteran submitted a request to reopen 
his claim of service connection for a left knee disability.  

In pertinent part, VA clinical records dated from October 
1956 to December 1975 show that in September 1974, the 
veteran was getting out of his car and hit his belly on the 
steering wheel, causing him to lose his balance and fall on 
his left knee.  He sustained a direct patellar blow with 
subsequent pain and swelling.  X-ray studies showed an 
undisplaced fracture of the left patella.  Subsequent records 
show continued complaints of left knee symptoms.  The 
diagnoses included post-traumatic chondromalacia of the left 
patella, secondary to patellar fracture.  These VA clinical 
records are negative for any mention of a left knee injury 
during service.  

In an August and October 1980 rating decisions, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim of service connection for a 
left knee disability.  The RO noted that the record still 
lacked any evidence of service incurrence or aggravation of a 
left knee disability.  The veteran was notified of this 
decision and his appellate rights in August and October 1980 
letters, but he did not appeal.  

In July 1982, the veteran submitted an application for VA 
pension benefits.  Evidence obtained in support of his claim 
included VA and private medical records, dated from November 
1981 to October 1982, as well as a March 1984 VA medical 
examination report.  These records are negative for notations 
of a left knee disability.  In a December 1984 decision, the 
Board denied the veteran's claim for pension.

In December 2003, the veteran again requested reopening of 
his claim of service connection for a left knee disability, 
stating that he had a current left knee disability which was 
incurred during service as a result of injuries sustained in 
a December 1951 automobile accident.  

In support of his claim, the veteran submitted numerous 
pieces of evidence, including copies of selected service 
medical and personnel records, copies of correspondence from 
VA, as well as statements describing his December 1951 
automobile accident and his current left knee symptoms.  

In addition, the RO obtained VA clinical records, dated from 
March 2003 to April 2006 showing treatment for complaints of 
left knee pain.  In August 2005, the veteran reported that he 
had sustained a left knee injury during a car accident in 
service.  He indicated that his knee was bruised in the 
accident and had to use a cane due to difficulty walking.  
After service, he indicated that he experienced gradually 
worsening left knee difficulties.  The diagnosis was left 
knee pain secondary to moderate degenerative joint disease.  

In April 2006, the veteran testified at a Board hearing at 
the RO.  He again described the circumstances of his December 
1951 automobile accident and indicated that he had been 
treated following the accident at the Percy Jones Hospital.  
He indicated that his knee injury resulted in swelling of the 
left knee, for which he was given pain pills, a cane, and 
possibly an Ace bandage.  He indicated that after his 
separation from service, he continued to experience left knee 
difficulties.  

Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection for certain enumerated diseases, including 
arthritis, may be also be established on a presumptive basis 
by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

Analysis

With these considerations, the Board has reviewed all the 
evidence of record, with particular attention to that 
evidence which has been submitted by the veteran or otherwise 
associated with the claims folder since the last final rating 
decision in October 1980.

As noted, that evidence includes copies of certain service 
medical and personnel records, as well as correspondence from 
VA.  This evidence, however, is duplicative of evidence 
previously considered by the RO; thus, it is not new.

With respect to the additional medical evidence submitted, 
all of these records essentially contain information to the 
effect that the veteran has a current left knee disability.  
Because the evidence that was before the RO in October 1980 
contained these same facts, the Board concludes that the 
additional evidence received is merely cumulative of evidence 
that was previously considered by the RO.  Thus, these items 
of evidence are not new within the meaning of 38 C.F.R. § 
3.156(a) and do not provide a basis for a reopening of his 
claim.

Moreover, the Board finds that the additional medical 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim, namely evidence of in-service 
incurrence of a left knee disability.  Therefore, it is not 
material.  See Cox v. Brown, 5 Vet. App. 95 (1993) (holding 
that records showing treatment years after service which do 
not link the post-service disorder to service are not 
considered new and material evidence).  Again, none of the 
additional medical evidence received shows that the veteran's 
left knee disability was incurred during service.  

In that regard, the Board has considered the August 2005 VA 
clinical record which shows that the veteran reported that he 
had injured his left knee in service and had had left knee 
difficulties since that time.  The Board finds, however, that 
this record is not new and material evidence since it is 
information from the veteran recorded by the examiner, with 
no additional comments from the examiner.  As a general rule, 
a veteran's self-reported history of the onset of a 
disability, as recited in medical records, is not sufficient 
to reopen a claim.  Cf. LeShore v. Brown, 8 Vet. App. 406 
(1995) (holding that evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
comment by that examiner, does not constitute competent 
medical evidence to support a claim for service connection).

Regarding the veteran's statements and hearing testimony to 
the effect that he sustained a left knee disability in 
service as a result of injuries sustained in the December 
1951 automobile accident, the Board finds that such evidence 
is not new because the veteran's current contentions are 
reiterative of statements previously considered by the RO at 
the time of the prior decision.  Thus, this evidence is 
cumulative.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).

In any event, while the Board does not dispute the sincerity 
of the veteran's contentions, as a layman, he lacks the 
competency to provide evidence that requires specialized 
knowledge, skill, experience, training or education, such as 
a medical diagnosis or an opinion on causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Indeed, in Moray v. 
Brown, 5 Vet. App. 211 (1993), it was noted that laymen are 
not competent to offer medical opinions or diagnoses, and 
that such evidence does not provide a basis on which to 
reopen a claim of service connection.  Thus, the veteran's 
statements to the effect that his current left knee 
disability resulted from an in-service left knee injury are 
not sufficient to reopen the claim.  

In summary, the Board finds that new and material evidence 
has not been received to reopen the claim of service 
connection for a left knee disability.  The Board has 
carefully considered the evidence of record and the veteran's 
statements to the effect that he sustained a left knee injury 
in the December 1951 automobile accident.  Even assuming for 
the sake of argument that such an injury occurred, the Board 
notes that at the time of his separation from service in 
March 1953, clinical examination revealed that his lower 
extremities were normal.  Similarly, a VA medical examination 
conducted in September 1953, shortly after service 
separation, showed that no left knee disability was present 
at that time.  In fact, the record on appeal is negative for 
diagnoses of a left knee disability until October 1974, more 
than 20 years after service separation.  Moreover, at that 
time, such disability was attributed to an October 1974 fall, 
and not any in-service injury.  

None of the additional evidence received contains any 
indication that the veteran sustained a chronic left knee 
disability during service or that his current left knee 
disability is otherwise causally related to his service, or 
any incident therein.  As a result, the additional evidence 
received does not relate to an unestablished fact necessary 
to substantiate the claim, nor does it raise a reasonable 
possibility of substantiating the claim.  The Board therefore 
concludes that the additional evidence received since the 
last final determination in October 1980 is not new and 
material evidence within the meaning of 38 C.F.R. § 3.156, 
and it does not provide a basis for reopening.




ORDER

New and material evidence having not been submitted, the 
application to reopen the claims of service connection for a 
left knee disability is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


